Citation Nr: 0934321	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-10 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of bilateral fracture of mandible, left angle and 
right angle prior to June 6, 2005, and in excess of 10 
percent from June 6, 2005.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1974 to 
May 1976.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in May 
2007.  This matter was originally on appeal from rating 
decisions dated in February 2004, April 2004, and October 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Historically, in April 2003, the Veteran filed a claim for 
service connection for a jaw condition.  The Veteran stated 
that his jaw was broken in three places while on active duty 
in Japan in 1973.  In a February 2004 rating decision, 
service connection for residuals of bilateral fracture of the 
mandible, left angle and right angle was granted and a 
noncompensable evaluation was assigned effective February 27, 
2003.  The Veteran appealed the noncompensable rating 
assigned.

In May 2007, the Board denied an initial compensable rating 
but granted a 10 percent rating effective June 6, 2005.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In a November 2008 Order, the Court granted the 
parties Joint Motion for Remand (JMR), vacated the Board's 
May 2007 decision with respect entitlement to a compensable 
rating prior to June 6, 2005, and entitlement to a rating in 
excess of 10 percent from June 6, 2005 and remanded the 
matter to the Board for compliance with the instructions in 
the JMR.  The JMR notes that the parties agree that the Board 
erred by failing to provide adequate reasons for its finding 
that the Veteran's pain on motion was contemplated by 
Diagnostic Code 9905 and that the Board did not discuss the 
fact that none of the examinations upon which it relied 
directly addressed the DeLuca criteria.  

In order to fully comply with the JMR, it is the Board's 
opinion that further development of the case is necessary.  
In this regard, a medical opinion in conjunction with the 
review of the entire record and examination of the Veteran is 
warranted to assess the severity of the Veteran's service-
connected jaw condition.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be requested to 
identify any medical treatment for his 
service-connected jaw condition since 
2005.  If such records are identified, 
and after obtaining any necessary 
authorization, they should be obtained 
and associated with the claims file.   

2.  The Veteran should be afforded the 
appropriate VA examination to assess the 
severity of the Veteran's service-
connected residuals of bilateral fracture 
of mandible, left angle and right angle.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

Application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  
The examiner should be asked to determine 
whether the Veteran's jaw exhibits 
weakened movement, excess fatigability, 
or incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the jaw 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis due to pain on use or during 
flare-ups.  

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



